Brasstacks Alliance LLC v Lewis (2022 NY Slip Op 01734)





Brasstacks Alliance LLC v Lewis


2022 NY Slip Op 01734


Decided on March 15, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 15, 2022

Before: Gische, J.P., Kern, González, Shulman, Higgitt, JJ. 


Index No. 653945/16 Appeal No. 15516 Case No. 2020-04591 

[*1]Brasstacks Alliance LLC, Plaintiff-Respondent,
vPhoebe Lewis, etc., et al., Defendants-Appellants.


Sutton Sachs Meyer PLLC, New York (Zachary G. Meyer of counsel), for appellants.
Michael B. Kramer & Associates, New York (Artemis Croussouloudis of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol Ruth Feinman, J.), entered December 21, 2020, awarding plaintiff $68,681 plus interest, for a total of $151,674.64, unanimously affirmed, without costs.
Plaintiff proved the breach claims against defendant Lewis in her individual capacity (see McDonald v McBain, 99 AD3d 436 [1st Dept 2012], lv denied 21 NY3d 854 [2013]). Contrary to Lewis's argument, the court properly declined to find that, under the circumstances here, plaintiff, which had obtained a default judgment against Pont Neuf, Inc. in a prior action, was precluded from asserting the same breach claims
against Lewis in the instant action based on the doctrines of res judicata, collateral estoppel, or law of the case. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 15, 2022